     8:17-cr-00131-RFR-MDN Doc # 62 Filed: 11/19/20 Page 1 of 3 - Page ID # 169




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:17CR131

         v.
                                                               MEMORANDUM
 AMALIA DIAZ,                                                   AND ORDER

                       Defendant.


        This matter is before the court for initial review of Defendant Amalia Diaz’s (Diaz)
Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody under 28
U.S.C. § 2255 (the “§ 2255 Motion”) (Filing No. 61). Rule 4(b) of the Rules Governing
Section 2255 Proceedings for the United States District Courts requires initial review of
the Defendant’s § 2255 Motion. Rule 4(b) states:

        The judge who receives the motion must promptly examine it. If it plainly
        appears from the motion, any attached exhibits, and the record of prior
        proceedings that the moving party is not entitled to relief, the judge must
        dismiss the motion and direct the clerk to notify the moving party. If the
        motion is not dismissed, the judge must order the United States attorney to
        file an answer, motion, or other response within a fixed time, or to take other
        action the judge may order.


I.      BACKGROUND
        On July 9, 2018, Diaz entered a plea of guilty to Count I of the Indictment
(Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine, in
violation of 21 U.S.C. § 846). Diaz was sentenced on October 1, 2018, to 77 months
incarceration and three years of supervised release. The sentence was consistent with
Diaz’s plea agreement. The Court entered Judgment on October 4, 2018, and Diaz did not
      8:17-cr-00131-RFR-MDN Doc # 62 Filed: 11/19/20 Page 2 of 3 - Page ID # 170




appeal. 1 Accordingly, Judgment was final at the close of the day on October 4, 2018. See
Federal Rule of Appellate Procedure 4(b)(1)(A).         Diaz’s § 2255 Motion was dated
September 2, 2020, postmarked October 1, 2020, and received by the Court and filed on
October 5, 2020.

II.      DISCUSSION
         As amended by Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),
28 U.S.C. § 2255 imposes a one-year statute of limitations on § 2255 motions, stating in
pertinent part:

         A 1-year period of limitation shall apply to a motion under this section. The
         limitation period shall run from the latest of–

         (1)    the date on which the judgment of conviction becomes final;

         (2)    the date on which the impediment to making a motion created by
         governmental action in violation of the Constitution or laws of the United
         States is removed, if the movant was prevented from making a motion by
         such governmental action;

         (3)   the date on which the right asserted was initially recognized by the
         Supreme Court, if that right has been newly recognized by the Supreme Court
         and made retroactively applicable to cases on collateral review; or

         (4)    the date on which the facts supporting the claim or claims presented
         could have been discovered through the exercise of due diligence.
28 U.S.C. § 2255(f)(1)-(4).
          Diaz asserts two grounds for relief under § 2255. First, she argues that her court-
appointed counsel was ineffective. She alleges that counsel failed to investigate, failed to
object to a discrepancy in Diaz’s plea, failed to explain her rights, and failed to file an
appeal. Diaz asserts no other facts or evidence to support her allegations. Second, Diaz
argues newly discovered evidence may have impacted the outcome of her case. Diaz does



        Diaz waived her right of appeal in her plea agreement, with limited exceptions
         1
(Filing No. 48).
                                               2
  8:17-cr-00131-RFR-MDN Doc # 62 Filed: 11/19/20 Page 3 of 3 - Page ID # 171




not identify or otherwise describe the newly discovered evidence. Moreover, Diaz presents
no facts or argument regarding the timeliness of her motion, or why it should not be barred
by 28 U.S.C. § 2255(f)(1). The Court concludes that the motion is untimely, and it will be
summarily denied. Accordingly,

       IT IS ORDERED:
       1.     Defendant Amalia Diaz’s Motion to Vacate, Set Aside, or Correct Sentence
              by a Person in Federal Custody under 28 U.S.C. § 2255 (Filing No. 61) is
              summarily denied.
       3.     The Court will not issue a certificate of appealability in this case.
       3.     A separate judgment will be entered.
       4.     The Clerk of the Court is directed to mail a copy of this Memorandum and
              Order to the Defendant at her last known address.

       Dated this 19th day of November 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              3
